Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Supplemental Response, filed 22 November 2021, is acknowledged.  Claim 1, 4, 8, 12, 17 and 29 are amended therein.  Accordingly, claims 1 – 4, 8, 10, 12 – 14, 17 and 27 - 29 are available for substantive consideration to the extent of the elected species, wherein tocotrienols are the drug, Polysorbate is the surfactant, isomalt is the carbohydrate filler, and silicic acid is the carrier.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. § 112(b) set forth in the Action of 12 May 2021 is hereby withdrawn in light of Applicants’ amendment of he claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 12 May 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 4, 8, 10, 12 – 14, 17 and 27 - 29 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2003/0072798 A1 to Schwarz, J., claiming priority to 13 January 2000, identified on the Information Disclosure Statement (IDS) filed 13 March 2020, cite no. 1 (“Schwarz in view of US 2016/0220593 A1 to Anastassov, G. and L. Changoer, published 4 August 2016 (“Anastassov ‘593”), as evidenced by Polyoxyethylene sorbitan monooleate, accesses on the Internet from < https://pubchem.ncbi.nlm.nih.gov/compound/Polyoxyethylene-sorbitan-mono-oleate#section=DSSTox-Substance-ID> on 5 February 2022 (“Polysorbate”).
The Invention As Claimed 
	Applicants claim a pharmaceutical or nutraceutical composition, the composition comprising tocotrienols, at least one surfactant, silicic acid as a carrier, and isomalt as a carbohydrate filler, wherein the surfactant is Polysorbate, wherein the silicic acid is present at a loading of 1 to 40% wgt, or 1 to 20% wgt, wherein the isomalt is present at a loading of 40 – 90% wgt, and wherein the composition further comprises at least one binder and at least one lubricant.  
The Teachings of the Cited Art 
	Schwarz ‘798 discloses a biologically active material matrixed, or otherwise contained, within a hydrophobic phase, with the latter absorbed onto a sorbent [carrier], the mixture further comprising a surfactant (see Abstract), wherein the material is incorporated into a dry, solid oral dosage form with the biologically active substance in an oil phase of an oil-in-water emulsion, the dosage form providing regulated release of the active substance on contact with water or body fluids (see ¶[0002]), wherein a lipid phase is liquid or semisolid at body temperature to form an oil-in-water emulsion, the lipid phase comprising tocotrienols and related compounds (see ¶[0034]), wherein a dosage form comprising the material comprises a sorbent, present in the formulation to hold the lipid phase during the granulation process to provide free flowing granulation, and prevent the lipid phase from leaking during the tableting process, the sorbent see ¶¶[0036]), wherein the sorbent is colloidal silicon dioxide [silicic acid] (see ¶¶[0036] – [0037]), wherein the surfactant comprises sorbitan esters, such as TWEEN® (see ¶[0038]), wherein the dosage form further comprises excipients such as glidants and lubricants, among others (see ¶[0039]), wherein dosage forms are granulated with a 5% binder solution of polyvinylpyrrolidone (see ¶[0047]), and wherein, in specific embodiments, the colloidal silicon dioxide [CAB-O-SIL®] is present at a loading of about 10% wgt (see ¶[0046], Table I).  The reference does not disclose dosage forms comprising isomalt as a carbohydrate filler, present at a concentration of 40 – 90% wgt.  The teachings of Anastassov ‘593 remedy those deficiencies.
	Anastassov ‘593 discloses pharmaceutical compositions and medical devices comprising a cannabinoid and a sugar alcohol (see Abstract), wherein isomalt, an equimolar mixture of glucose and mannitol, is a sugar alcohol that does not promote dental caries (see ¶[0013]), wherein the compositions can comprise isomalt, mannitol, maltitol, lactitol, xylitol, erythritol, or sorbitol (see ¶[0042]), wherein medical devices comprising the compositions may be in the form of a tablet, capsule, pill, lozenge, patch, dissolvable strip, spray mist, suppository, or pastille form (see ¶[0052]), wherein, in a specific embodiment, a composition comprises 2 g of Δ9-THC and 20 g of isomalt (see ¶¶[0055] – [0056], Example 1), and wherein the combination of a cannabinoid and a sugar alcohol in the compositions enhances release of the cannabinoid upon administration (see Abstract).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a self-emulsifying solid dispersion comprising TWEEN®, which, as evidenced by Polysorbate, is a Polysorbate, as the surfactant, tocotrienol in the lipid phase of the emulsion, the emulsion adsorbed onto colloidal silicon dioxide, wherein the colloidal silicon dioxide is present at a loading of about 10% wgt, wherein the dosage form further comprises glidants and lubricants, and wherein the dosage forms are granulated with a binder solution of polyvinylpyrrolidone, as taught by Schwarz ‘798, and wherein composition comprises isomalt at a loading of 20 g in a composition also comprising THC at 2 g (91% wgt of the composition; cf. claim 1), as taught by Anastassov ‘593.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Anastassov that isomalt does not cause dental caries, and that the combination of THC and isomalt results in improved release of THC from the dosage forms.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 4, 8, 10, 12 – 14, 17 and 27 – 29 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 22 November 2021, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  As Applicants referenced in their remarks, amendment of the claims to recite that the carbohydrate filler is isomalt would appear to overcome the rejection over the previously cited references.  However, the above rejection specifically cites to Anastassov ‘593 
NO CLAIM IS ALLOWED.  
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619